DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-23 are pending 
Claims 7-9 and 15-17 are withdrawn from examination as being drawn to a nonelected species. 
Claims 1-6, 10-14, and 18-23 are under consideration in the instant office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits. See attached copy of the PTO-1449.

Priority
This application claims benefit of U.S. Provisional Application No. 62/919,496 filed on 03/18/2019 and PCT Application No. PCT/US20/00009 filed on 03/09/2020. 

Election/Restrictions
Applicant's election with traverse of Group I and diabetes in the reply filed on 09/29/2022 is acknowledged.  The traversal is on the ground(s) that Marin et al. would not render the claimed invention of Group I obvious to one skilled in the art as the publication would lead the artisan to consider the at !east one rate controlling release agent to be required for proper functioning as disclosed in Marin. Hence, it is asserted here that there is a single general inventive concept and that both Groups land ii should be searched and examined on the merits.  This is not found persuasive because Marin et al. is not limited to specific embodiments, and the composition does not preclude the presence of additional components.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-9 and 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/29/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 10-14, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marin et al. (US 2003/0190357).
Regarding claims 1-2, and 5-6, Marin et al. teaches a method of treating diabetes comprising administering a composition comprising mifepristone (claims 2, 29).  Regarding claim 3, Marin et al. teaches treating diabetes associated with hypercortisolemia (claim 32).  Regarding claim 4, mifepristone is a steroidal antiglucocorticoid as evidenced by Heikinheimo (see Summary).  Regarding claims 10-11, Marin et al. teaches  a dosage of between 1 mg and 1000 mg of the cortisol antagonist, which can be administered orally on a daily basis (paragraphs 0007, 0069, 0079).  Regarding claim 13, Marin et al. teaches a method of administering such compositions to reduce production of cortisol or circulating levels of cortisol or limit the biological effects of cortisol (claim 28), particularly with reference to the parameters of interest in the conditions being treated (paragraph 0029), and as a consequence one of ordinary skill in the art would immediately envision determining a dosage of the active agent based on the measurement of the level of cortisol in a patient.
Regarding claims 12, 14, and 21, when the composition recitations are met, the desired properties are met, as any component that materially affects the composition and its properties would have to be present in the claim to be commensurate in scope (i.e. claim 1).  Additionally, when the composition is delivered in the same manner as claimed, the effects of the composition would be the same such as the therapeutic profile, as they are a direct result of the components of the composition and the mode of administration which are met by the art, whereby the resulting properties and effects would intrinsically be met. A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.  The court held that when a "‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention." Id. However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).  (MPEP 2111.04 I)
Therefore, the reference is deemed to anticipate the instant claims above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-14, and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Marin et al. (US 2003/0190357) in view of Crespo et al. (US 2015/0284376) as evidenced by Heikinheimo (Clinical Pharmacokinetics of Mifepristone, Clin. Pharmacokinet., 1997, 33(1), pp. 7-17).
Regarding claims 1-2, and 5-6, Marin et al. teaches a method of treating diabetes comprising administering a composition comprising mifepristone (claims 2, 29).  Regarding claim 3, Marin et al. teaches treating diabetes associated with hypercortisolemia (claim 32).  Regarding claim 4, mifepristone is a steroidal antiglucocorticoid as evidenced by Heikinheimo (see Summary).  Regarding claims 10-11, Marin et al. teaches  a dosage of between 1 mg and 1000 mg of the cortisol antagonist, which can be administered orally on a daily basis (paragraphs 0007, 0069, 0079).  Regarding claim 13, Marin et al. teaches a method of administering such compositions to reduce production of cortisol or circulating levels of cortisol or limit the biological effects of cortisol (claim 28), particularly with reference to the parameters of interest in the conditions being treated (paragraph 0029), and as a consequence one of ordinary skill in the art would immediately envision determining a dosage of the active agent based on the measurement of the level of cortisol in a patient.
Marin et al. does not teach a method of treatment further comprising measuring a cortisol level or biochemical surrogate cortical marker of said patient after a steady-state administration of said one or more glucocorticoid receptor antagonists to determine a preferred dose of said one or more g!ucocorticold receptor antagonists for continued administration.
Marin et al. does not teach further administering a mineralocorticoid receptor antagonist such as spironolactone
	Crespo et al. is drawn towards mineralocorticoid receptor antagonists for the treatment of aldosterone-mediated diseases (see abstract).  Crespo et al. teaches that spironolactone is shown to be efficacious in treating cardiovascular disease, and in particular hypertension (paragraph 0003).
	It would have been obvious to one of ordinary skill in the art to further administer a mineralocorticoid receptor antagonist such as spironolactone, as suggested by Crespo et al., and produce the instant invention.
	One of ordinary skill in the art would have been motivated to do so since patients with diabetes have a risk factor for cardiovascular disease, including hypertension as taught by Marin et al. (paragraph 0002).  Given that spironolactone is shown to be efficacious in treating cardiovascular disease, and in particular hypertension as taught by Crespo et al. (paragraph 0003), one of ordinary skill in the art would have been motivated to administer spironolactone to treat hypertension that is present in certain diabetes patients, with a reasonable expectation of success absent evidence of criticality of the particular steps.
Regarding claims 12, 14, and 21, when the composition recitations are met, the desired properties are met, as any component that materially affects the composition and its properties would have to be present in the claim to be commensurate in scope (i.e. claim 1).  Additionally, when the composition is delivered in the same manner as claimed, the effects of the composition would be the same such as the therapeutic profile, as they are a direct result of the components of the composition and the mode of administration which are met by the art, whereby the resulting properties and effects would intrinsically be met. A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.  The court held that when a "‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention." Id. However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).  (MPEP 2111.04 I)

	
Conclusion
Claims 1-6, 10-14, and 18-23 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628                                                                                                                                                                                                        
/JARED BARSKY/Primary Examiner, Art Unit 1628